DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered. Arguments regarding the rejections under 35 U.S.C. 101 and 35 U.S.C. 102 are persuasive in light of the amendments. Applicant’s arguments regarding the rejections of claims 30 and 31 under 35 U.S.C. 103 are moot in view of the new grounds of rejection necessitated by the amendments. Applicant argues claim 25 was amended to incorporate the limitations of previously-pending claim 30. However, extensive amendments have been made to claim 25, not just an addition of the limitations of previous claim 30. Even the features of previous claim 30 have been amended within claim 25. Further, there were (and still are) numerous 35 U.S.C. 112(b) issues. Accordingly, a new grounds of rejection is applied as discussed further below.
The examiner notes that applicant appears to be arguing features which are not claimed. For instance, applicant argues the presently-claimed invention refers back to previous sets of data that include previous patient data. The examiner fails to see where this is required by the claims. It is noted that the generic models/statistical atlases in the prior art are generally based on previous patient data. Also, the concept of adding to a data set is generally known in the art in order to improve models as more data is collected. Applicant argues by building up a plurality of data sets, the invention claimed herein allows each new model to be created more quickly than the last by using past tweaks to improve on initial suggestions. This is also not clearly defined by the claims, but the examiner notes that the concept of machine learning is not new to the art of patient and prosthesis modeling, as evidenced by the references cited below.
Drawings
The drawings are objected to because figure 23 contains several inconsistencies and ambiguities with the claimed invention. Figure 23 shows a “Generic 3D patient model” block prior to a “Patient specific 3D scan”. Does the “generic 3D patient model” block refer to the generic model of claim 25 or the body part model of claim 25? It is unclear because the phrase “generic 3D patient model” contains both the words “generic” and “patient”. Note that in par. [00114] of the specification, the specification states “The AI Program comes with a generic 3D patient model with anatomical landmarks” but the “Generic 3D Patient model” block is separate from the AI block. If the generic 3D patient model is meant to be the body part model, it appears that the patient specific 3D scan block should be above the generic 3D patient model block since the scan is used to generate the body part model. Figure 23 is further unclear because it is unclear what is meant by “Initial Landmark”. What does “Initial landmark” refer to as it relates to the system of claims 25-29 and 31? Also, what design is edited manually in the “Edit Design Manually” block? No design has been created prior to this step. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the generic model" in line 16.  There is insufficient antecedent basis for this limitation in the claim. (Note that claim 25, lines 7-8 recite “at least one generic implant model”. It is unclear if this was intended to be a generic model.)
Claim 25 lines 24-27 recite “generating an implant model based on a comparison of the differences between patient-specific anatomical landmarks identified in the body part model and anatomical landmarks stored in the generic model”. However, lines 21-23 recite “refining the generic model using the stored, anonymized data concerning differences between anatomical landmarks in the generic model and the body part model”. Therefore it is unclear if the landmarks stored in the generic model referred to in line 26 are original landmarks stored in the (original) generic model (see line 16) or landmarks from a refined generic model (line 21). If the claim was intended to require that the implant model is generated based on a comparison of the differences between patient-specific anatomical landmarks in the body part model and anatomical landmarks stored in the refined generic model, the 
Claim 29 is unclear because the claim is directed to a “system” but the claim recites a method step. See line 2 which requires “a user manually inputting data”. How can the system comprise a user manually inputting data? Applicant may consider reciting that the system is configured to receive manually input data instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz 8,831,302 (hereafter referred to as Mahfouz) in view of Anderson et al. 2010/0191100 (hereafter referred to as Anderson) in view of Gelaude 2015/0112443 (hereafter referred to as Gelaude).
Regarding claim 25, Mahfouz discloses a system configured to design an implant for use in the body, the system comprising a three dimensional scanner (col.9, ll.18-20 discloses CT/MRI images which require a 3D scanner), an implant fabrication system (see rapid prototype manufacturing equipment in col.9, ll.45-46), a processor in operative communication with said three dimensional scanner and said implant fabrication system (considered the computer performing the analysis), and a non-transitory, added to the Smart Database and see col.11, ll.37-41 which discloses new landmarks can be propagated throughout the rest of the statistical atlas database which the examiner considers refining a generic model), generating an implant model based on a comparison of the differences between patient-specific anatomical landmarks identified in the body part model and anatomical landmarks stored in the generic model, the implant model comprising a 3D, in-silico model of an implant configured for implantation on the patient body part (col.9, ll.40-43 discloses landmarks are used to design the implant), wherein the implant model has an abutment surface that is a negative of a surface of the body part model (see fig.24 which shows a femoral implant model with a bone contacting surface which is a negative of a bone model surface), predicting a loading pattern and/or fatigue stresses on the implant model using inputted 
Anderson discloses patient modeling software, in the same field of endeavor, wherein patient data is de-identified before being stored in a database for the purpose of preserving confidentiality and impartiality of the data and to comply with applicable laws (par.88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-identify the data of new patient data added to the system of Mahfouz (this includes landmark data) in order to preserve confidentiality of the patient and comply with applicable laws as taught by Anderson. While Mahfouz in view of Anderson discloses the invention substantially as claimed and as discussed above, Mahfouz in view of Anderson does not disclose regenerating the implant model in-silico until the loading pattern and/or fatigue stresses are within a threshold value.
Gelaude teaches an implant design system, in the same field of endeavor, wherein the software repeats the steps of designing the implant and simulating the loading conditions in an iterative process for the purpose of reducing the simulated local loads in the implant at least below a material failure loading value (par.44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of regenerating the implant model until the loading pattern/fatigue stresses are within a threshold value as taught by Gelaude in the method of Mahfouz in view of Anderson in order to optimize the implant design and prevent failure during use.
Regarding claim 26, see Mahfouz col.14, ll.25-44 which discloses modeling implant placement.
Regarding claim 27, see Gelaude par.44 which teaches validating the structural integrity of the implant through simulation which was discussed above in claim 25.

Regarding claim 29, see Mahfouz col.12, ll.40-41 and col.14, ll.45-46 which disclose a user may use intelligent tools to manually manipulate the implant design.
Regarding claim 31, see Mahfouz col.9, ll.40-43 which discloses landmarks are used to perform measurements which are statistically evaluated and used to design new implants, and see Mahfouz col.12, ll.36-41 which discloses the system is able to automatically optimize implant contours.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahfouz 2017/0143494 discloses automatically comparing models to generate an implant model (par.281). Mahfouz 2012/0265496 discloses a patient’s bones are added to the software package’s atlas for use in designing a patient specific implant (par.211). Anderson et al. 2011/0112808 discloses that patient bone geometry and results are added as records to the database from which the generic models of patients, joints, or bones is derived to refine the population database (par.145). Sager 2009/0319068 discloses software that evaluates design parameters and stores design parameters in a continuously updated database, to allow for adaptive learning (par.42). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774